                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION




CHRISTOPHER D. STANLEY, Pro Se,                    )        Case Nos.:        5:19 CV 609
                                                   )                          5:17 CR 368
       Petitioner                                  )
                                                   )
       v.                                          )        JUDGE SOLOMON OLIVER, JR.
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
       Respondent                                  )        ORDER ON § 2255 PETITION


       Currently pending before the court in the above-captioned case is Pro Se Petitioner

Christopher D. Stanley’s (“Petitioner” or “Stanley”) Motion to Vacate under 28 U.S.C. § 2255

(“§ 2255 Petition”) (ECF No. 1 in Case No. 5:19 CV 609; ECF No. 27 in Case No. 5:17 CR 368).1

For the following reasons, the court denies Stanley’s § 2255 Petition.

                                            I. BACKGROUND

       On September 13, 2017, a federal grand jury returned an Indictment against Petitioner,

charging him with the following nine counts: (1) distribution of 4-Methyl-N-Ethylcathinone (“4-

MEC”), a controlled substance analogue, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C); (2)

distribution of 4-MEC, a controlled substance analogue, in violation of 21 U.S.C. §§841(a)(1),

(b)(1)(C); (3) distribution of N-Benzylpiperazine (“BZP”), in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(C); (4) distribution of 4-MEC, a controlled substance analogue, in violation of 21 U.S.C. §§

 1
         All future citations will reflect the document numbers in Case No. 5:17 CR 368.
841(a)(1), (b)(1)(C); (5) distribution of BZP, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C); (6)

distribution of 3,4-Methylenedioxymethamphetamine (“MDMA”), in violation of 21 U.S.C. §§

841(a)(1), (b)(1)(C); (7) distribution of 4-MEC, a controlled substance analogue, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(C); (8) distribution of heroin, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(C); and (9) distribution of heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 18

U.S.C. § 2. (ECF No. 1.)

          On January 4, 2018, Stanley pled guilty, pursuant to a plea agreement, to Count 8 of the

Indictment, and the Government agreed to dismiss the remaining counts. The plea agreement

contained the following language with respect to issues reserved for appeal and post-conviction

attack:

          Defendant acknowledges having been advised by counsel of Defendant’s rights, in
          limited circumstances, to appeal the conviction or sentence in this case, including the
          appeal right conferred by 18 U.S.C. § 3742, and to challenge the conviction or
          sentence collaterally through a post-conviction proceeding, including a proceeding
          under 28 U.S.C. § 2255. Defendant expressly and voluntarily waives those rights,
          except as specifically reserved below. Defendant reserves the right to appeal: (a) any
          punishment in excess of the statutory maximum; or (b) the Court’s determination of
          Defendant’s Criminal History Category. Nothing in this paragraph shall act as a bar
          to Defendant perfecting any legal remedies Defendant may otherwise have on appeal
          or collateral attack with respect to claims of ineffective assistance of counsel or
          prosecutorial misconduct.

(ECF No. 21, at PageID #129.)

          On April 17, 2018, the court sentenced Stanley to 84 months of imprisonment. (ECF No. 22.)

Stanley did not appeal his conviction or sentence. On March 19, 2019, Petitioner timely filed the

instant § 2255 Petition, claiming an unconstitutional conviction in violation of the Ninth

Amendment as well as ineffective assistance of counsel. (ECF No. 27.) The Government submitted

a response in opposition on May 1, 2019 (ECF No. 33) and Petitioner submitted a reply to the


                                                   -2-
Government’s response on May 16, 2019 (ECF No. 34).

                                     II. LEGAL STANDARD

       Section 2255, Title 28 of the United States Code, allows a district court to vacate, set aside,

or correct a federal sentence that was imposed in violation of the Constitution or laws of the United

States or was imposed by a court without jurisdiction, exceeds the maximum sentence authorized

by law, or is otherwise subject to collateral attack. 28 U.S.C. § 2255. Collateral relief, however, is

limited, and “[o]nce [a] defendant’s chance to appeal has been waived or exhausted, . . . we are

entitled to presume he stands fairly and finally convicted” and “a collateral challenge may not do

service for an appeal.” United States v. Frady, 456 U.S. 152, 164–65 (1982). Generally, to prevail

on a § 2255 motion alleging a constitutional error, the petitioner must show an error of constitutional

magnitude, which had a substantial and injurious effect or influence on the proceedings. Brecht v.

Abrahamson, 507 U.S. 619, 637–38 (1993); see also Murr v. United States, 200 F.3d 895, 906 (6th

Cir. 2000) (confirming that Brecht standard applies in § 2255 actions, as well as § 2254 actions).

On collateral review, it is the movant’s burden to establish his right to relief. See McQueen v. United

States, 58 F. App’x 73, 76 (6th Cir. 2003).

                                   III. LAW AND ANALYSIS

       Stanley raises two claims in his § 2255 Petition. First, he argues that the drug that he pled

guilty to distributing is not on the controlled substance analogue list. (Pet. at PageID #212, ECF No.

27.) Thus, he contends that he did not commit the crime for which he was charged, which violates

the Ninth Amendment. (Id. at PageID #214–15.) Second, Petitioner claims that his counsel was

ineffective because he failed to explain to Stanley the elements of the crime to which he pled guilty,

including that he was pleading guilty to distributing a substance not listed in the statute. (Id. at


                                                 -3-
PageID #235–37.)

       The court notes that under the terms of the plea agreement, Stanley waived his right to

challenge his conviction or sentence on appeal, as well as through a post-conviction proceeding

under 28 U.S.C. § 2255 on most grounds. (Plea Agreement, Page ID #129, ECF No. 21.) Therefore,

Petitioner waived his right to challenge his conviction on the basis that his actions did not meet the

elements of the crime. See Short v. United States, 471 F.3d 686, 698 (6th Cir. 2006) (“[P]lea-

agreement waivers of § 2255 rights are generally enforceable.”) (quoting Davila v. United States,

258 F.3d 448, 450 (6th Cir. 2001)). To the extent that Petitioner styles his Ninth Amendment claim

as a challenge to “punishment in excess of the statutory maximum,” as reserved in his plea

agreement, this argument is also barred by waiver because Petitioner failed to raise it on direct

appeal. Similarly, Petitioner’s claim of ineffective assistance of counsel is procedurally defaulted

because he did not first raise on direct appeal the issue that his plea was not knowing, intelligent,

and voluntary. Bousley v. United States, 523 U.S. 614, 621 (1998) (“[T]he voluntariness and

intelligence of a guilty plea can be attacked on a collateral review only if first challenged on direct

review.”).

       But even if Petitioner’s claims were not barred by waiver, the premise of his wrongful

conviction arguments are incorrect. Although Petitioner argues that his conviction was improper

because the substances he pled to distributing were not on a controlled analogue list, and thus, did

not meet the elements of the crime for which he was convicted, Petitioner pled to Count 8 of the

Indictment, which charges him with distribution of heroin, a Schedule I controlled substance. (Plea

Agreement at PageID #124.) The Government dropped the remaining counts. Thus, Defendant’s

assertion that the offense to which he pled guilty is not a federal crime is inaccurate.


                                                  4
       Nevertheless, Petitioner also argues that his constitutional rights were violated in entering

into the plea agreement and that the plea agreement is invalid because he was charged for several

counts of distribution of a controlled substance analogue that was not on the controlled substance

analogue list, the distribution of which did not constitute a crime. (Reply at PageID #265–66, ECF

No. 34.) He also concludes on this basis that “the controlled substance analogue act . . . is

unconstitutionally vague as applied to Stanley.” (Pet. at PageID #232.) The charges that Petitioner

is referring to are Counts 1, 2, 4, and 7 of the Indictment for which Petitioner was charged with

distributing 4-MEC, a controlled substance analogue.

       Here, Petitioner is again mistaken. Contrary to Petitioner’s arguments, a controlled substance

analogue list does not exist. However, the United States Code explains what constitutes a controlled

substance analogue, for which someone can be convicted of illegal distribution. 21 U.S.C. §§ 813

and 841(a)(1). Thus, conviction for distribution of a controlled substance analogue may be proper

even if that particular substance is not formally listed in Schedule I or II. In addition, the United

States Supreme Court has upheld the Controlled Substance Analogue Enforcement Act of 1986, 21

U.S.C. §§ 802(32)(A) and 813, as unambiguous. McFadden v. United States, 135 S. Ct. 2298,

2306–07 (2015) (also noting that the Act’s scienter requirement alleviates vagueness concerns); see

also United States v. Hofstatter, 8 F.3d 316, 321–22 (6th Cir. 1993). Therefore, the court finds that,

in addition to the fact that he pled guilty to distribution of a schedule I controlled substance, there

was still no constitutional violation as to the charges of distribution of a controlled substance

analogue.

       Having dismissed Petitioner’s claim that he was wrongfully convicted in violation of the

Ninth Amendment, the court also dismisses Petitioner’s ineffective assistance of counsel claim,


                                                  5
which Petitioner makes on similar grounds.

        Counsel is presumed effective; thus, a petitioner has a significant hurdle in establishing

ineffective assistance of counsel. Blackburn v. Foltz, 828 F.2d 1177, 1180 (6th Cir. 1987) (citing

Strickland v. Washington, 466 U.S. 668, 689 (1984)). Under Strickland v. Washington, a petitioner

must show both: (1) that his counsel’s errors were so serious that he was not functioning as the

counsel guaranteed by the Sixth Amendment; and (2) that his counsel’s deficient performance

prejudiced the defense. 466 U.S. 668, 687 (1984). To show an attorney’s performance was deficient,

a defendant “must show that counsel’s representation fell below an objective standard of

reasonableness.” Id. at 687–88. In making this determination, the court must “presume that

counsel’s advocacy ‘fell within the wide range of reasonable professional assistance.’” Blackburn,

828 F.2d at 1180 (quoting Strickland, 466 U.S. at 689). Therefore, “strategic choices made after

thorough investigation of law and facts relevant to plausible options are virtually unchallengeable.”

Id. The petitioner must also demonstrate that the inadequate performance resulted in prejudice, such

that the petitioner was deprived of a fair trial. Strickland, 466 U.S. at 687. Consequently, “[a]n error

by counsel, even if professionally unreasonable, does not warrant setting aside the judgment of a

criminal proceeding if the error had no effect on the judgment.” Id. at 691.

        As evidence of deficiency, Petitioner states that his attorney informed him that the substances

did not have to be listed for him to be convicted. (Pet. at PageID #243.) However, as discussed

above, this is accurate legal advice. Stanley also argues that his attorney did not discuss with him

certain cases and the elements of the crimes for which he had been charged. (Id. at PageID

#235–41.) Therefore, he maintains that had he received this information, he may not have entered

into the plea agreement, and might have proceeded to trial instead. (Id. at PageID #236) However,


                                                   6
these arguments do not rise to the standard required to show prejudice. Since Petitioner has not met

his burden to show ineffective assistance of counsel, the court dismisses this claim.

                                       IV. CONCLUSION

       For the foregoing reasons, the court denies Stanley’s § 2255 Petition (ECF No. 1 in Case No.

5:19 CV 609; ECF No. 27 in Case No. 5:17 CR 368). Further, the court finds that no jurist of reason

would find this court’s decision to deny Stanley’s § 2255 Petition debatable or wrong. See Slack

v. McDaniel, 529 U.S. 473, 484 (2000). Therefore, the court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith, and that there is no

basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

       IT IS SO ORDERED.



                                                      /S/ SOLOMON OLIVER, JR.
                                                      UNITED STATES DISTRICT JUDGE


June 13, 2019




                                                 7
